Exhibit 10.8

 



PERSHING GOLD CORPORATION

RESTRICTED STOCK UNIT GRANT AGREEMENT

 

This Restricted Stock Unit Grant Agreement (this “Agreement”), dated __________
(the “Date of Grant”), is entered into by and between PERSHING GOLD CORPORATION
(the “Corporation”) and _________________ (“Participant”).

 

RECITALS

 

A.       The Corporation’s Board of Directors (the “Board”) has adopted, and the
stockholders have approved, the Pershing Gold Corporation 2013 Equity Incentive
Plan (the “Plan”);

 

B.       The Plan provides for awards of restricted stock units to eligible
participants as determined by the Administrator;

 

C.       The Administrator has determined that Participant is a person eligible
to receive an award of restricted stock units under the Plan and has determined
that it would be in the best interest of the Corporation to grant the restricted
stock units provided for herein.

 

AGREEMENT

 

1.       Grant of Restricted Stock Units.

 

(a)       Grant. Participant is hereby awarded, subject to the conditions of the
Plan and this Agreement, _______________(________) restricted stock units (the
“Restricted Stock Units”). The Restricted Stock Units shall vest in accordance
with Section 2, below. Once vested, each Restricted Stock Unit represents the
right to receive one share of the Corporation’s common stock, $0.0001 par value
per share (the “Common Stock”) at the time(s) and subject to the terms and
conditions set forth herein.

 

(b)       Plan Incorporated. Participant acknowledges receipt of a copy of the
Plan, and agrees that this award of Restricted Stock Units shall be subject to
all of the terms and conditions set forth in the Plan, as the Plan may be
amended from time to time. The Plan is incorporated herein by reference as a
part of this Agreement. Except as defined herein, capitalized terms shall have
the same meanings ascribed to them under the Plan.

 

2.       Vesting.

 

(a)       General. Restricted Stock Units shall vest in accordance with the
following schedule, provided Participant remains a member of the Board
continuously from the Date of Grant through each of the “Vesting Dates” set
forth below:

 

     

 



 

 

Vesting Date RSUs That Vest on the Vesting Date [   ] [   ]

(b)       Certain Terminations of Board Service. In the event Participant ceases
to be a member of the Board for any of the reasons set forth below, any unvested
and outstanding Restricted Stock Units shall vest in full as of the date of such
cessation of Board service:

 

(i)       the termination of Participant’s service on the Board as a result of
not being nominated for reelection by the Board;

 

(ii)       the termination of Participant’s service on the Board because
Participant does not stand for reelection as a result of the Corporation’s
stockholders not reasonably being expected to reelect the Participant;

 

(iii)       the termination of Participant’s service on the Board because
Participant, although nominated for reelection by the Board, is not reelected by
the Corporation’s stockholders;

 

(iv)       the termination of Participant’s service on the Board because of (i)
Participant’s resignation at the request of the Nominating Committee of the
Board (or successor committee), or (ii) Participant’s removal by action of the
stockholders or by the Board (in each case other than as a result of
Participant’s misconduct); or

 

(v)       the termination of Participant’s service on the Board because of death
or disability.

 

(c)       Accelerated Vesting upon Change in Control. In the event of a “Change
in Control” (as such term is defined in the Plan) of the Corporation, any
unvested and outstanding Restricted Stock Units held by Participant shall become
vested in full immediately prior to such Change in Control.

 

3.       Forfeiture of Granted Units. Upon Participant’s cessation of Board
service for any reason, any Restricted Stock Units that are not then vested or
that do not become vested as a result of such cessation of service pursuant to
Section 2(b), above, shall be forfeited immediately, shall thereafter cease to
be outstanding, and the Participant shall have no further rights with respect to
such Restricted Stock Units..

 

4.       Settlement of Vested Restricted Stock Units. The shares of Common Stock
issuable in respect of vested Restricted Stock Units shall be issued within ten
(10) days following the soonest to occur of: (i) Participant’s Separation from
Service (as defined below), (ii) Participant’s death, or (iii) a 409A Change in
Control (as defined below). On the payment date, the Corporation shall cause a
stock certificate or certificates to be delivered to or on behalf of Participant
for a number of shares of Common Stock equal to the number of vested Restricted
Stock Units held by the Participant on such date. For purposes of this
Agreement, “Separation from Service” shall have the meaning set forth in
Treasury Regulation Section 1.409A-1(h), and “409A Change in Control” shall mean
a Change in Control (as defined in the Plan) that also qualified as a “change in
control event” as defined in Treasury Regulation Section 1.409A-3(i)(5).

 



 - 2 - 

 

 

5.       Limits on Transferability. Restricted Stock Units shall not be
transferable except by will or the laws of descent and distribution or pursuant
to a beneficiary designation, or as otherwise permitted by Section 5.7 of the
Plan. No right or benefit hereunder shall in any manner be liable for or subject
to any debts, contracts, liabilities, or torts of Participant. Any purported
assignment, alienation, pledge, attachment, sale, transfer or other encumbrance
of Restricted Stock Units that does not satisfy the requirements of this
Agreement and the Plan shall be void and unenforceable against the Corporation.

 

6.       Status of Stock. Participant agrees that the Restricted Stock Units and
Common Stock issued pursuant to the Restricted Stock Units will not be sold or
otherwise disposed of in any manner that would constitute a violation of any
applicable federal or state securities laws. Participant also agrees (i) that
the certificates representing Common Stock issued pursuant to the Restricted
Stock Units may bear such legend or legends as the Corporation deems appropriate
in order to assure compliance with applicable securities laws, (ii) that the
Corporation may refuse to register the transfer of the Restricted Stock Units
and Common Stock issued pursuant to the Restricted Stock Units on the stock
transfer records of the Corporation if such proposed transfer would be in the
opinion of counsel satisfactory to the Corporation constitute a violation of any
applicable securities law and (iii) that the Corporation may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the Restricted Stock Units and Common Stock issued pursuant to the Restricted
Stock Units.

 

7.       Stockholder Rights. The Participant shall not have any stockholder
rights, including voting or dividend rights, with respect to the shares of
Common Stock subject to the Restricted Stock Units until such shares are issued.

 

8.       Dividend Equivalent Rights. The Participant shall have dividend
equivalent rights with respect to all Restricted Stock Units that become vested.
Pursuant to such dividend equivalent rights, the Corporation shall establish an
account or accounts for the Participant and reflect in that account any ordinary
dividends paid with respect to shares of Common Stock underlying Participant’s
Restricted Stock Units. The amounts credited to Participant’s account(s) shall
be held without interest and shall be payable if the Restricted Stock Units to
which they relate become vested (in which case they shall be paid at the same
time as the vested Restricted Stock Units to which they relate). In the event
any Restricted Stock Units are forfeited, the related dividend equivalent
amounts for such Restricted Stock Units shall also be forfeited.

 

9.       Tax Consideration. The Corporation has advised Participant to seek
Participant’s own tax and financial advice with regard to the federal and state
tax considerations resulting from Participant’s receipt of Restricted Stock
Units pursuant to this Agreement. Participant understands that the Corporation
will report to appropriate taxing authorities the payment to Participant of
compensation income upon the issuance of shares in respect of vested Restricted
Stock Units. Participant understands that Participant is solely responsible for
the payment of all federal and state taxes resulting from the Restricted Stock
Units.

 



 - 3 - 

 

 

10.       Binding Effect. This Agreement shall bind Participant and the
Corporation and their respective beneficiaries, survivors, executors,
administrators and transferees.

 

11.       No Guarantee of Continued Board Service. This Agreement is not a
contract for continued service on the Board and nothing herein shall imply that
Participant has a right to continue as a member of the Board.

 

12.       Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Nevada without regard to
conflict of law principles thereunder.

 

13.       Conflicts and Interpretation. In the event of any conflict between
this Agreement and the Plan, this Agreement shall control. In the event of any
ambiguity in this Agreement, or any matters as to which this Agreement is
silent, the Plan shall govern including, without limitation, the provisions
thereof pursuant to which the Administrator has the power, among others, to
(i) interpret the Plan, (ii) prescribe, amend and rescind rules and regulations
relating to the Plan and (iii) make all other determinations deemed necessary or
advisable for the administration of the Plan.

 

14.       Compliance with Law. Notwithstanding any other provisions of this
Agreement, the issuance or delivery of any shares of Common Stock may be
postponed for such period as may be required to comply with any requirements
under any law or regulation applicable to the issuance or delivery of such
shares. The Corporation shall not be obligated to issue or deliver any shares of
Common Stock if the issuance or delivery thereof shall constitute a violation of
any provision of any law or of any regulation of any governmental authority

 

15.       Amendment. The Corporation may modify, amend or waive the terms of
this Agreement, prospectively or retroactively, but no such modification,
amendment or waiver shall impair the rights of Participant without Participant’s
consent, except as required by applicable law or stock exchange rules, tax rules
or accounting rules. Prior to the effectiveness of any modification, amendment
or waiver required by tax or accounting rules, the Corporation will provide
notice to Participant and the opportunity for Participant to consult with the
Corporation regarding such modification, amendment or waiver. The waiver by
either party of compliance with any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by such party of a provision of this Agreement.

 

16.       Compliance with Code Section 409A. The Restricted Stock Units granted
under this Agreement are intended to comply with the requirements of section
409A of the Internal Revenue Code, and this Agreement shall be interpreted and
administered in a manner consistent with such intent. Participant shall be
solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on Participant in connection with the Restricted Stock Units
granted hereunder (including any taxes and penalties under Section 409A of the
Code), and neither the Corporation nor any of its Affiliates shall have any
obligation to indemnify or otherwise hold Participant harmless from any or all
of such taxes or penalties.

 

[Signature Page Follows.]

 



 - 4 - 

 

 

IN WITNESS WHEREOF, the parties have executed this Restricted Stock Unit Grant
Agreement as of the date first written above.

 





  PERSHING GOLD CORPORATION               By: ________________________________  
Name: ______________________________   Title: _______________________________  
        PARTICIPANT:           ____________________________________   [ ]

 

 

 



 - 5 - 

